DETAILED ACTION
This Office action is in response to Applicant’s amendment and request for reconsideration filed on December 04, 2020. 
Claims 1-6, 9-17, 19, and 20 are pending.


Allowable Subject Matter
Claims 1-6, 9-17, 19, and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently amended) A method for determining a network central node, comprising:
acquiring, by a first node in a network, a weighted average value of the first node, wherein the weighted average value is used for describing appropriateness of the first node in the network as a central node; and
determining, by the first node, a second node having a maximum weighted average value in the network as the central node of the network;
wherein after acquiring the weighted average value of the first node , the method further comprises:
first node, the weighted average value of the first node with a neighboring node;
wherein the first node exchanges the weighted average value of the first node with the neighboring node in a following manner:
receiving from the neighboring node, by the first node, relevant information , wherein the relevant information comprises a weighted average value and a node identifier of a third node having the maximum weighted average value  among average values received by the neighboring node;
in response to determining that the weighted average value of the third node  is greater than [[the]] a maximum weighted average among average values received by the first node, storing, by the first node, the received  node identifier of the third node and the weighted average value of the third node; and
transmitting to the neighboring node, by the first node,  the weighted average value and [[a]] the node identifier of the third node .

2. (Currently amended) The method of claim 1, wherein acquiring the weighted average value of the first node in the network comprises:
first node, the weighted average value of the first node based on a node state of the first node.

3.    (Currently amended) The method of claim 2, before determining, by the first node, the weighted average value of the first node based on the node state of the first node, the method further comprises:
acquiring, by the first node, a node parameter used for describing the node state of the first node;
wherein determining, by the first node, the weighted average value of the first node based on the node state of the first node comprises:
determining, by the first node, the weighted average value of the first node based on the node parameter of the first node.

5.    (Currently amended) The method of claim 3, wherein determining, by the first node, the weighted average value of the first node based on the node parameter of the first node comprises:
determining, by the first node, according to a preset relationship, the weighted average value corresponding to the node parameter of the first node.

first node,  the node identifier of the third node and the weighted average value of the third node transmitted by the neighboring node, the method further comprises:
in response to determining that the weighted average value of the third node  is equal to the maximum weighted average value received by the first node, determining, by the first node, according to an agreement, whether to store the node identifier of the third node and the weighted average value of the third node.

10.    (Currently amended) The method of claim 1, further comprising:
in response to determining that [[of]] the first node exchanged [[the]] weighted average values with the neighboring node [[for]] a number of times equaling to a preset value, stopping, by the first node, exchanging [[the]] any further weighted average values with the neighboring node and selecting [[the]] a stored node having [[the]] a maximum weighted average value as the central node, wherein the preset value relates to a maximum number of hops between any two nodes in the network.

11.    (Currently amended) The method of claim 1,  further comprising :
 the second node serving as a current central node of the network, relevant information of a weighted average value and a node identifier of a [[second]] fourth node, wherein the [[second]] fourth node is a newly added node or a node  with a changed weighted average value ; and
in response to determining that a weighted average value of the [[first]] second node is less than the weighted average value of the [[second]] fourth node, changing, by the [[first]] second node, the central node of the network from the [[first]] second node to the [[second]] fourth node.

12.    (Currently amended) The method of claim 11, wherein after receiving, by the [[first]] second node, the relevant information of the weighted average value and the node identifier of the [[second]] fourth node, the method further comprises:
in response to determining that the weighted average value of the [[first]] second node is equal to the weighted average value of the [[second]] fourth node, determining, by the [[first]] second node, according to an agreement, whether to take the [[second]] fourth node as the central node of the network.

13.    (Currently amended) The method of claim 11, wherein after changing, by the [[first]] second node, the central node of the network from the [[first]] second node to the [[second]] fourth node, the method further comprises at least one of:
[[first]] second node, central node data to the [[second]] fourth node; or
transmitting, by the [[first]] second node, relevant information of a weighted average value and a node identifier of a changed central node to all nodes in the network.

14.    (Currently amended) The method of claim 1,  further comprising :
determining, by the second node serving as a current central node of the network, a [[third]] fifth node of which a weighted average value is  second only to a weighted average value of the [[first]] second node in the network; and
taking, by the [[first]] second node, the [[third]] fifth node as a backup central node in the network, wherein the backup central node is used for serving as the central node of the network when the [[first]] second node is in failure.

15.    (Currently amended) The method of claim 1, wherein the first node in the network is a terminal or a gateway in the network.

 in a network, comprising:
a processor; and
a memory for storing instructions executable by the processor,
wherein the processor is configured to implement:
an acquisition unit, which is configured to acquire a weighted average value of [[the]] a first node, wherein the weighted average value is used for describing appropriateness of the first node in the network as a central node; [[and]]
a determination unit, which is configured to determine a second node having a maximum weighted average value in the network as the central node of the network;

a receiving unit, which is configured to receive relevant information  transmitted by [[the]] a neighboring node, wherein the relevant information comprises a weighted average value and a node identifier of a third node having [[the]] a maximum weighted average value among average values received  by the neighboring node; 
a storage unit, which is configured to store, in response to  the weighted average value of the third node being greater than [[the]] a maximum weighted average value among average values received by the first node, the node identifier of the third node and the weighted average value of the third node ; and 
	a transmitting unit, which is configured to transmit  the weighted average value and [[a]] the node identifier of the third node  to the neighboring node .

17.    (Currently amended) The apparatus of claim 16, wherein the acquisition unit is configured to determine the weighted average value of the first node based on a node state of the first node.

19.    (Currently amended) The apparatus of claim 16, wherein the storage unit is further configured to , in response to  the weighted average value of the third node being equal to [[the]] a maximum weighted average value among average values received by the first node,  store the  node identifier of the third node and the weighted average value of the third node according to an agreement.

20. (Currently amended) A node equipment, comprising:

a memory for storing instructions executable by the processor; and
a transmission apparatus for information transceiving communication under control of the processor;
wherein the processor is configured to:
acquire a weighted average value of a first node in a network, wherein the weighted average value is used for describing appropriateness of the first node in the network as a central node; [[and]]
determine a second node having a maximum weighted average value in the network as the central node of the network;

receive relevant information  transmitted by the neighboring node, wherein the relevant information comprises a weighted average value and a node identifier of a third node having the maximum weighted average value among average values received  by the neighboring node; 
store, in response to determining that the weighted average value of the third node  is greater than the maximum weighted average value received by the first node , the node identifier of the third node and the weighted average value of the third node; and 
transmit  the weighted average value and [[a]] the node identifier of the third node to the neighboring node.
Authorization for this examiner’s amendment was given in a telephone interview with Keith Lim (Reg. No. 68,912) on January 22, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441